Russell, C. J.
1. “Where an election, held to determine whether municipal bonds should be issued, resulted in favor of such issuance, and the bonds were duly validated in accordance with the Civil Code (1910), §§ 445 et seq., citizens and taxpayers who could have made themselves *122parties to the proceedings to validate the bonds, but failed to do so, were concluded by the judgment rendered, and could not thereafter enjoin the collection of a tax to pay the interest and part of the principal falling due, on the ground that some of the bonds were for a purpose not authorized by the constitution." Thomas v. Blakely, 141 Ga. 488 (81 S. E. 218); Baker v. Cartersville, 127 Ga. 221 (56 S. E. 249); Edwards v. Guyton, 140 Ga. 553 (79 S. E. 195); Whiddon v. Fletcher, 150 Ga. 39 (102 S. E. 350); Dumas v. Rigdon, 151 Ga. 267 (106 S. E. 261); Jones v. Coleman, 152 Ga. 795 (111 S. E. 377); Goolsby v. Commissioners, 156 Ga. 213 (10) (119 S. E. 644). The judgment of validation rendered by the superior court in this case was conclusive of the fact that the municipality had the legal right to incur the debt as, and for the purpose, indicated in the notice of the bond election, that the assent of the necessary numbers of qualified voters had been obtained for the issuance of the evidence of indebtedness in the form proposed, and was final and conclusive upon all questions which the constitution and laws required to be determined.
No. 5998.
October 14, 1927.
Lawrence & Abrahams, for plaintiff.
John J. Bouhan and E. Ormonde Hunter, for defendant.
2. Though the evidences of indebtedness in this case are in certain instances referred to as notes, the judge of the superior court did not err in construing these writings as bonds and in validating them as such. The liability of the municipality is in every respect the same as if the word “bonds” had been used instead of notes in the first instance, and the proceedings leading up to their issuance were in every respect the same as is required in the case of validation of bond issues.

Judgment affirmed.


All the Justices concur.